- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . [Free English Translation] BANCO SANTANDER (BRASIL) S.A. Corporate Taxpayer ID (CNPJ) # 90.400.888/0001-42 Company Registry Number (NIRE) 35.300.332.067 Public-Held Company with Authorized Capital NOTICE TO SHAREHOLDERS Distribution of Interest on Capital and Interim Dividends We hereby inform the Shareholders and the general market that the Board of Directors of Banco Santander (Brasil) S.A. (Company), at the meeting held on the present date, approved the Board of Executive Officers proposal, according to the meeting held on December 15, 2010, ad referendum of the General Annual Meeting to be held on 2011, for the distribution of: (a) Interest on Companys Equity, in the gross amount of R$ 430,000,000.00 (four hundred and thirty million reais ), which after the deduction of the amount related to the Income Tax Withheld at Source (IRRF), pursuant to the laws in force, result the net amount corresponding to R$ 365,500,000.00 (three hundred and sixty-five million and five hundred thousand reais ), except for immune and/or exempt shareholders; and (b) Interim Dividends, pursuant to the article 35, item II, of the Companys Bylaws, based on the accurate earnings according to the special balance sheet prepared for this proposal on November 30, 2010, in the amount of R$ 1,280,000,000.00 (one billion, two hundred and eighty million reais ). Shares Interest on Companys Equity (gross value) (amount/thousand) Interest on Companys Equity (after tax) (amount/thousand) Interim Dividends (amount/thousand) Total amount to be distributed (after tax) (amount/thousand) Common R$ 1.02953483 R$ 0.87510461 R$ 3.06466181 R$ 3.93976642 Preferred R$ 1.13248831 R$ 0.96261506 R$ 3.37112799 R$ 4.33374305 Unit(*) R$113.24883115 R$ 96.26150648 R$ 337.11279905 R$ 433.37430553 (*) 01 (one) Unit corresponds of 01 (one) American Depositary Share ( ADS ) The shareholders entitled for the Interest on Companys Equity and Interim Dividends will be the ones registered in the Companys books at the end of December 22, 2010, including. Therefore as of December 23, 2010, including, the Companys shares shall be traded Ex-Dividends/Interests on Capital. The amount of Interests on Capital and Interim Dividends approved shall be fully included in the mandatory dividends to be distributed by the Company in relation to the fiscal year of 2010, and shall be started paid from February 25, 2011, without any compensation as monetary correction. [Free English Translation] For American Depositary Receipts (ADRs) traded in the New York Stock Exchange  NYSE holders, the payment shall be made through JPMorgan Chase Bank, N.A., ADRs depositary bank. Information regarding the US Record Date, payment date, or any further information may be obtained at www.adr.com . São Paulo December 22, 2010. BANCO SANTANDER (BRASIL) S.A. Carlos Alberto López Galán Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:December 22, 2010 Banco Santander (Brasil) S.A. By: /
